PER CURIAM.
The motion filed in this cause to dismiss the appeal should be granted.
The action in the court of common pleas was one in partition. On the issues joined between the parties the court rendered a final decree determining the rights of the parties on March 28, 1900. From this decree an appeal might have been taken. McRoberts v. Lockwood, 49 Ohio St. 374 [34 N. E. Rep. 734],
On January 22, 1903, Heilker & Heilker filed a motion in said cause for an allowance of attorney fees. This motion was overruled by the court on March 17, 1902; from the overruling of this motion, Heilker & Heilker prosecute this appeal. An appeal does not lie from the action of the court on a motion in an action of this character. Error is the only remedy.